department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 - plr-106351-03 date date internal_revenue_service number release date index number -------------------- ---------------------- ----------------------------- ------------------------------ - legend x y -------------------- -------------------------- ---------------------- -------------------------- ------- year dear ------------------------- this letter responds to a letter dated date requesting a ruling that x and y be granted an extension of time under ' of the procedure and administration regulations to file an election under ' c a of the internal_revenue_code and ' g of the income_tax regulations to treat all interests in rental real_estate as a single rental real_estate activity facts according to the information submitted x and y are married individuals who filed their tax returns jointly x represents that in year he was in a real_property business as defined by sec_469 and was qualified under ' c b to make an election to treat all interests in rental real_estate as a single rental real_estate activity however x and y having relied on a professional tax_return_preparer who failed to advise them of the availability and benefits of an election under ' c filed their joint_return for year without the statement required under ' g law and analysis under ' c the term passive_activity generally includes any rental_activity sec_469 provides a limited exception to this rule for taxpayers in a real_property business specifically ' c a provides that if a taxpayer meets the requirements of ' c b the taxpayer's rental real_estate activity will no longer be presumptively passive by its terms the exception under ' c a is to be applied as if each interest of the taxpayer in rental real_estate were a separate activity however a taxpayer may elect to treat all interests in rental real_estate as a single activity sec_1_469-9 provides that a qualifying taxpayer makes the election to treat all interests in rental real_estate as a single rental real_estate activity by filing a statement with the taxpayer's original income_tax return for the taxable_year sec_1_469-9 describes the information that must be contained in the statement under ' c the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied as a result x and y are granted an extension of time of sixty days from the date of this letter to make an election under ' c a to treat all their interests in rental real_estate as a single rental real_estate activity effective year the election must be in the form of the statement required by ' g and attached to an amended_return for year a copy of this letter should be attached to the election except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x and y satisfy the requirements under ' c b or whether x and y materially participate in any activity this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of the letter is being sent to your authorized representative sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
